Citation Nr: 0710599	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a right ankle 
disorder.  

2.	Entitlement to service connection for a left ankle 
disorder.  

3.	Entitlement to service connection for a right wrist 
disorder.  

4.	Entitlement to an initial compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from July 1994 to October 
2000.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in January 2004.  

The issue of service connection for a right wrist disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Currently demonstrated bilateral ankle disorders are more 
likely than not related to a congenital coalition between the 
calcaneus and cuboid bones, and not related to any in-service 
event.  Early arthritis in the right ankle was first shown 
years after service.  Congenital defects are not disabilities 
within the meaning of service connection compensation.

2.	Hemorrhoids are productive of no more than mild or 
moderate disability, without anemia, thrombosis, 
irreducibility, or excessively redundant tissue.  


CONCLUSIONS OF LAW

1.	An acquired right ankle disorder was neither incurred in 
nor aggravated by service and arthritis of the right ankle 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.	An acquired left ankle disorder was neither incurred in 
nor aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.	The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Code 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2001 and April 2004, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of some of the issues 
in this case.  However, after VCAA-compliant notice was sent, 
the claims were readjudicated without "taint" from prior 
adjudications.  Thus, to decide the appeal now would not be 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, No. 04-
0140 (U.S. Vet. App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In May 2006, the veteran was provided with all of the 
appropriate notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

Certain disorders, including arthritis, may be presumed to 
have been incurred in service where demonstrated to a 
compensable degree within 1 year following separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran is seeking service connection for disabilities of 
each ankle.  Review of the service medical records shows that 
he had complaints of joint pain, including pain in the 
ankles, while on active duty.  On examination by VA in 
February 2002, the diagnoses included right and left ankle 
injuries due to running, with pain on running.  It was noted 
that no abnormality was found on examination and X-rays were 
negative.  

In an attempt to ascertain whether it was at least as likely 
as not that the current ankle disorder was related to the 
symptoms demonstrated while the veteran was on active duty, 
the case was remanded by the Board for an additional medical 
evaluation.  That examination was conducted in June 2005.  At 
that time, the veteran reported that he had had ankle pain 
since an injury of the right foot that had occurred in 1997.  
He now had intermittent pain below the lateral malleolus that 
he associated with long walking activity.  He had occasional 
limping.  There was no numbness, tingling, redness, heat, or 
swelling.  He had had one episode of locking.  He used Ben 
Gay and Motrin regularly.  Examination of the right foot and 
ankle showed dorsiflexion to 15 degrees and plantar flexion 
to 30 degrees.  Midfoot motion was full, but caused pain.  
There was tenderness, but no bony tenderness.  Anterior 
drawer and talar tilt were stable.  Achilles tendon was 
unremarkable.  There was one cm of swelling around the ankle 
at the maximum diameter.  Motion of the left ankle was from 0 
degrees dorsiflexion to 25 degrees plantar flexion.  This was 
described as being about 33 percent of normal.  There was no 
swelling or bony tenderness.  Anterior drawer and talar tilt 
were negative.  CT scans were recommended.  These were 
conducted in June 2005 and were interpreted as showing a 
partial congenital coalition between the calcaneus and cuboid 
bones, bilaterally.  In October 2005, the examiner rendered 
an opinion that the veteran's ankle disabilities were the 
result of tarsal coalitions that were congenital and not 
related to service.  There was also a suggestion of early 
arthritic changes in the right ankle.

The medical evidence of record shows that the veteran's 
bilateral ankle disorder is the result of a congenital 
coalition between the calcaneus and cuboid bones and not 
related to any event that took place while the veteran was on 
active duty.  Under these circumstances, service connection 
is not warranted.  38 C.F.R. § 3.303(c); Beno v. Principi, 
3 Vet. App. 439 (1992).  As noted service connection is not 
in order for congenital defects.  Id.  There is no evidence 
of acquired ankle disorder in service.  Finally, the early 
arthritic changes recently noted are shown years following 
separation and are not otherwise related to in-service 
occurrence or event.

The veteran is also claiming an increased rating for his 
service connected hemorrhoids.  Service connection was 
awarded for this disorder at the time of the June 2002 rating 
decision from which appeal was taken.  The noncompensable 
evaluation has been in effect since that time.  On 
examination by VA in February 2002, no hemorrhoids were 
observed.  The veteran was afforded an additional 
compensation examination that included a flexible 
sigmoidoscopy evaluation in March 2005.  In a subsequent 
assessment, an opinion was rendered that the veteran 
presented with external hemorrhoids and a complaint of 
persistent rectal bleeding.  This bleeding had not resulted 
in anemia and there was no documentation of thrombosed, 
irreducible, or excessively redundant hemorrhoids.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For mild or moderate external or internal hemorrhoids, a 
noncompensable evaluation is warranted.  With large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue evidencing frequent recurrences, a 10 percent 
evaluation is warranted.  With persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.114, code 7336.  

The examinations of record do not show thrombosis of the 
hemorrhoids or that they are irreducible.  There is no 
evidence of frequent recurrences such as excessive redundant 
tissue.  In addition, there is no demonstration of anemia or 
of fissures.  Therefore, the criteria for a compensable 
evaluation for this disorder have not been demonstrated and 
an increased rating is not warranted.  .  


ORDER

Service connection for a left ankle disorder and a right 
ankle disorder is denied.  

A compensable evaluation for hemorrhoids is denied.  


REMAND

The veteran has also claimed service connection for a right 
wrist disorder.  Review of the service medical records shows 
that he was treated for an injury of the right wrist while on 
active duty.  At the time of the Board's remand in January 
2004, an examination to ascertain whether it was at least as 
likely as not that the current right wrist disability is 
related to service.  He was examined by VA in June 2005, with 
the impression being given as a torn triangular 
fibrocartilage ligament and increased signal within the 
second and third extensor compartments as well as overlying 
subcutaneous soft tissues.  The examiner stated that this was 
likely iatrogenic from lidocaine or Renografin injection 
versus less likely tenosynovitis.  After return by the RO for 
a more definitive medical opinion, the examiner, in October 
2005, indicated that this impression was concurred with.  
This does not constitute a medical opinion regarding whether 
it is at least as likely as not that the torn triangular 
fibrocartilage ligament is related to the injury that was 
sustained during service.  A remand by the Board "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the case must be returned for 
another medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
veteran's claims file be reviewed by a 
specialist who should be requested to 
render an opinion regarding whether it is 
at least as likely as not (probability 50 
percent or greater) that the current right 
wrist disorder is related to the injury 
that the veteran sustained while on active 
duty.  The file may be returned to the 
previous examiner or a similarly situated 
examiner.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran and his representative, they should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


